Mathews, J.
The difference of opinion, expressed by the judges, who have preceded me in this case, makes it nece*491ssary for me to express mine also. They seem to concur in every thing, except as to the evidence required, to show the existence of the debt, from the plaintiffs to Cochrane, on which the seizure and sequestration of the steam boat was obtained. If the former, as part owners of the boat, were indebted to the latter, as master, at the time of suing out the writ of seizure, it seems to be agreed, that the writ was not wrongfully obtained, and consequently, the bond, given to secure the defendant in that action, never became obligatory on the surety.
I concur in opinion with Judge Martin, that, as the evidence of the case shows, the plaintiff, in the writ of seizure, to have been master of the boat, at the time he proceeded against the present plaintiffs, who were part owners, and that it had been under his management some time previous, we are bound to presume, that he had earned wages, which were then due. I do not believe, that this presumption is in any manner disproved, by the eventual success with which the action, on the writ of seizure, was defended; when we recollect, that it was finally dismissed, on account of irregularties in forms of proceeding.
Peirce for the plaintiffs, McCaleb for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed; and that there be judgment for the defendant, with costs in both courts.